Title: To James Madison from Abraham Bradley Jr., 10 September 1813
From: Bradley, Abraham, Jr.
To: Madison, James


Sir
General Post Office Septemr. 10. 1813
I have the to inclose a letter from Judge Toulmin, conformable to his wish, giving an account of the hostilities which have been commenced by the Creeks against the Whites & also signifying his wish to be considered a candidate for the office of District Judge. With the greatest respect I am sir your obedient Servt
Abraham Bradley jun

Our agent at Point Look Out states that to yesterday noon, none of the ennemy’s cruisers had been seen so high as the mouth of this river, since the fleet sailed down the bay.
